


EXHIBIT (10)N

 

TARGET CORPORATION

DIRECTOR DEFERRED COMPENSATION PLAN

 


ARTICLE I

GENERAL

 


SEC  1.1              NAME OF PLAN. THE NAME OF THE PLAN SET FORTH HEREIN IS THE
TARGET CORPORATION DIRECTOR DEFERRED COMPENSATION PLAN. IT IS REFERRED TO HEREIN
AS THE “PLAN.”


 


SEC  1.2              PURPOSE. THE PURPOSE OF THE PLAN IS TO PROVIDE A MEANS
WHEREBY TARGET CORPORATION (THE “COMPANY”) MAY ALLOW CERTAIN DIRECTORS A WAY TO
DEFER COMPENSATION.


 


SEC  1.3              EFFECTIVE DATE. THE EFFECTIVE DATE OF THE PLAN IS JANUARY
1, 1997.


 


SEC  1.4              COMPANY. “COMPANY” MEANS ALL OF THE FOLLOWING:


 


(A)                                         TARGET CORPORATION, A MINNESOTA
CORPORATION.


 


(B)                                           ANY SUCCESSOR OF TARGET
CORPORATION (WHETHER DIRECT OR INDIRECT, BY PURCHASE OF A MAJORITY OF THE
OUTSTANDING VOTING STOCK OF TARGET CORPORATION OR ALL OR SUBSTANTIALLY ALL OF
THE ASSETS OF TARGET CORPORATION, OR BY MERGER, CONSOLIDATION OR OTHERWISE).


 


(C)                                            ANY PERSON THAT BECOMES LIABLE
FOR THE OBLIGATIONS HEREUNDER OF THE ENTITIES SPECIFIED IN (A) AND (B) ABOVE BY
OPERATION OF LAW.


 


SEC  1.5              PARTICIPATING EMPLOYERS. THE COMPANY IS A PARTICIPATING
EMPLOYER IN THE PLAN. WITH THE CONSENT OF THE COMPANY, BY ACTION OF THE BOARD OR
ANY DULY AUTHORIZED OFFICER, ANY WHOLLY-OWNED SUBSIDIARY OF THE COMPANY MAY, BY
ACTION OF ITS BOARD OF DIRECTORS OR ANY DULY AUTHORIZED OFFICER, ALSO BECOME A
PARTICIPATING EMPLOYER IN THE PLAN EFFECTIVE AS OF THE DATE SPECIFIED BY IT IN
ITS ADOPTION OF THE PLAN; BUT THE SUBSIDIARY SHALL CEASE TO BE A PARTICIPATING
EMPLOYER ON THE DATE IT CEASES TO BE A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY.


 


SEC  1.6              CONSTRUCTION AND APPLICABLE LAW. THE PLAN IS INTENDED TO
BE AN UNFUNDED BENEFIT PLAN MAINTAINED FOR THE PURPOSE OF PROVIDING DEFERRED
COMPENSATION FOR CERTAIN DIRECTORS. THE PLAN SHALL BE CONSTRUED AND ADMINISTERED
ACCORDING TO THE LAWS OF THE STATE OF MINNESOTA. ALL CONTROVERSIES, DISPUTES AND
CLAIMS ARISING HEREUNDER SHALL BE SUBMITTED TO THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MINNESOTA.


 


SEC  1.7              RULES OF CONSTRUCTION. THE PLAN SHALL BE CONSTRUED IN
ACCORDANCE WITH THE FOLLOWING:


 


(A)                                           HEADINGS AT THE BEGINNING OF
ARTICLES AND SECTIONS HEREOF ARE FOR CONVENIENCE OF REFERENCE, SHALL NOT BE
CONSIDERED AS PART OF THE TEXT OF THE PLAN AND SHALL NOT INFLUENCE ITS
CONSTRUCTION.


 


(B)                                           CAPITALIZED TERMS USED IN THE PLAN
SHALL HAVE THEIR MEANING AS DEFINED IN THE PLAN UNLESS THE CONTEXT CLEARLY
INDICATES TO THE CONTRARY.

 

--------------------------------------------------------------------------------


 


(C)                                            ALL PRONOUNS AND ANY VARIATIONS
THEREOF SHALL BE DEEMED TO REFER TO THE MASCULINE OR FEMININE AS THE IDENTITY OF
THE PERSON OR PERSONS MAY REQUIRE. AS THE CONTEXT MAY REQUIRE, THE SINGULAR MAY
BE READ AS THE PLURAL AND THE PLURAL AS THE SINGULAR.


 


(D)                                           USE OF THE WORDS “HEREOF,”
“HEREIN,” “HEREUNDER” OR SIMILAR COMPOUNDS OF THE WORD “HERE” SHALL MEAN AND
REFER TO THE ENTIRE PLAN UNLESS THE CONTEXT CLEARLY INDICATES TO THE CONTRARY.


 


(E)                                            THE PROVISIONS OF THE PLAN SHALL
BE CONSTRUED AS A WHOLE IN SUCH MANNER AS TO CARRY OUT THE PROVISIONS THEREOF
AND SHALL NOT BE CONSTRUED SEPARATELY WITHOUT RELATION TO THE CONTEXT.


 


ARTICLE II


DEFINITIONS


 


SEC  2.1              BENEFICIARY. “BENEFICIARY” MEANS THE PERSON OR PERSONS
DESIGNATED AS SUCH IN ACCORDANCE WITH ARTICLE VI.


 


SEC  2.2              BENEFIT DEFERRAL PERIOD. “BENEFIT DEFERRAL PERIOD” MEANS
THAT PERIOD OF ONE PLAN YEAR AS DETERMINED PURSUANT TO ARTICLE IV OVER WHICH A
PARTICIPANT DEFERS A PORTION OF SUCH PARTICIPANT’S EARNINGS.


 


SEC  2.3              BOARD. “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY, AND INCLUDES ANY COMMITTEE THEREOF AUTHORIZED TO ACT FOR SAID BOARD OF
DIRECTORS.


 


SEC  2.4              COMMITTEE. “COMMITTEE” MEANS THE PLAN ADMINISTRATIVE
COMMITTEE APPOINTED IN ACCORDANCE WITH SECTION 7.1(D) HEREOF WHICH IS AUTHORIZED
BY THE BOARD OF DIRECTORS OF THE COMPANY TO ACT ON BEHALF OF THE COMPANY IN
ACCORDANCE WITH THE TERMS OF THIS PLAN.


 


SEC  2.5              CREDITING RATE. “CREDITING RATE” MEANS THE EARNINGS OR
LOSSES FOR A DAY ON THE CREDITING RATE ALTERNATIVE(S) AVAILABLE FOR THE PLAN.


 


SEC  2.6              CREDITING RATE ALTERNATIVE. “CREDITING RATE ALTERNATIVE”
MEANS THE CREDITING RATE FOR ANY INVESTMENT FUND OPTIONS AVAILABLE TO
PARTICIPANTS OF THE TGT 401(K) PLAN.


 


SEC  2.7              CUMULATIVE DEFERRAL AMOUNT. “CUMULATIVE DEFERRAL AMOUNT”
MEANS THE TOTAL CUMULATIVE AMOUNT BY WHICH A PARTICIPANT’S EARNINGS MUST BE
REDUCED OVER THE PERIOD PRESCRIBED IN SECTION 4.1.


 


SEC  2.8              TGT 401(K) PLAN. “TGT 401(K) PLAN” OR “TGT 401(K)” MEANS
THE TARGET CORPORATION 401(K) PLAN, FORMERLY KNOWN AS THE “SRSP” (DAYTON HUDSON
CORPORATION SUPPLEMENTAL RETIREMENT SAVINGS AND EMPLOYEE STOCK OWNERSHIP PLAN).


 


SEC  2.9              DEFERRAL ACCOUNT. “DEFERRAL ACCOUNT” MEANS THE ACCOUNTS
MAINTAINED ON THE BOOKS OF ACCOUNT OF THE COMPANY PURSUANT TO SECTION 4.2.


 


SEC  2.10       DIRECTOR. “DIRECTOR” MEANS ANY PERSON WHO IS A DIRECTOR OF THE
COMPANY OR ANOTHER PARTICIPATING EMPLOYER BUT WHO IS NOT AN EMPLOYEE OF A
PARTICIPATING EMPLOYER.


 

2

--------------------------------------------------------------------------------


 


SEC  2.11       EARNINGS. “EARNINGS” MEANS THE TOTAL FEES PAID TO A PARTICIPANT
FOR SERVICE ON THE BOARD (OR ANY COMMITTEE THEREOF) OR ON A BOARD OF A
PARTICIPATING EMPLOYER.


 


SEC  2.12       EMPLOYEE. “EMPLOYEE” MEANS A QUALIFIED EMPLOYEE AS THAT TERM IS
DEFINED IN  THE TGT 401(K) PLAN.


 


SEC  2.13       ENHANCEMENT. “ENHANCEMENT” MEANS AN ADDITIONAL .1667% PER MONTH
ADDED TO EACH CREDITING RATE ALTERNATIVE.


 


SEC  2.14       ENROLLMENT AGREEMENT. “ENROLLMENT AGREEMENT” MEANS THE AGREEMENT
ENTERED INTO BY THE COMPANY AND A DIRECTOR PURSUANT TO WHICH THE DIRECTOR
BECOMES A PARTICIPANT IN THE PLAN. IN THE SOLE DISCRETION OF THE COMPANY,
AUTHORIZATION FORMS FILED BY ANY PARTICIPANT BY WHICH THE PARTICIPANT MAKES THE
ELECTIONS PROVIDED FOR BY THIS PLAN MAY BE TREATED AS A COMPLETED AND FULLY
EXECUTED ENROLLMENT AGREEMENT FOR ALL PURPOSES UNDER THE PLAN.


 


SEC  2.15       PARTICIPANT. “PARTICIPANT” MEANS AN ELIGIBLE DIRECTOR WHO HAS
FILED A COMPLETED AND EXECUTED ENROLLMENT AGREEMENT OR AUTHORIZATION FORM WITH
THE COMPANY AND IS PARTICIPATING IN THE PLAN IN ACCORDANCE WITH THE PROVISIONS
OF ARTICLE IV.


 


SEC  2.16       PERSON. “PERSON” MEANS AN INDIVIDUAL, PARTNERSHIP, CORPORATION,
ESTATE, TRUST OR OTHER ENTITY.


 


SEC  2.17       PLAN YEAR. “PLAN YEAR” MEANS THE PERIOD COMMENCING WITH THE
EFFECTIVE DATE AND ENDING DECEMBER 31, 1997 AND EACH SUBSEQUENT CALENDAR YEAR.


 


SEC  2.18       RATE OF RETURN ALTERNATIVE CHANGE FORM. “RATE OF RETURN
ALTERNATIVE CHANGE FORM” MEANS THE FORM OF AUTHORIZATION APPROVED BY THE COMPANY
BY WHICH THE PARTICIPANT NOTIFIES THE PLAN OF ITS CHOICES FOR CREDITING RATE
ALTERNATIVES FOR HIS ACCOUNT UNDER THE PLANS.


 


SEC  2.19       RETIREMENT. “RETIREMENT” SHALL MEAN WHEN THE DIRECTOR CEASES TO
BE A DIRECTOR OF ALL PARTICIPATING EMPLOYERS.


 


SEC  2.20       SIGNATURE. “SIGNATURE” OR “SIGN” AS USED HEREIN SHALL MEAN
EITHER THE PARTICIPANT’S WRITTEN SIGNATURE OR THE PARTICIPANT’S ELECTRONIC
SIGNATURE EVIDENCED BY THE USE OF AN ELECTRONIC PERSONAL IDENTIFICATION NUMBER.


 


ARTICLE III


ELIGIBILITY


 


SEC  3.1              ELIGIBILITY. A DIRECTOR SHALL BE A PARTICIPANT WHILE, AND
ONLY WHILE, HE OR SHE IS A DIRECTOR OF A PARTICIPATING EMPLOYER, SUBJECT TO THE
FOLLOWING:


 


(A)                                           THE DIRECTOR MUST COMPLETE AN
ENROLLMENT AND SIGN AN INSURANCE CONSENT FORM, IN THE FORM THAT THE COMPANY
DETERMINES IN ORDER TO DEFER EARNINGS. THE INSURANCE CONSENT FORM WILL ALLOW THE
COMPANY TO PURCHASE LIFE INSURANCE ON THE DIRECTOR WITH THE COMPANY AS
BENEFICIARY.


 


SEC  3.2              NO GUARANTEE OF CONTINUED DIRECTORSHIP. PARTICIPATION IN
THE PLAN DOES NOT CONSTITUTE A GUARANTEE OR CONTRACT WITH ANY PARTICIPATING
EMPLOYER GUARANTEEING THAT THE DIRECTOR

 

3

--------------------------------------------------------------------------------


 


WILL CONTINUE TO BE A DIRECTOR. SUCH PARTICIPATION SHALL IN NO WAY INTERFERE
WITH ANY RIGHTS THE SHAREHOLDERS OF A PARTICIPATING EMPLOYER WOULD HAVE IN THE
ABSENCE OF SUCH PARTICIPATION TO DETERMINE THE DURATION OF THE DIRECTOR’S
SERVICE.


 


ARTICLE IV


PARTICIPATION AND BENEFITS


 


SEC  4.1              ELECTION TO PARTICIPATE. ANY DIRECTOR OF A PARTICIPATING
EMPLOYER WHO IS ELIGIBLE TO PARTICIPATE MAY ENROLL IN THE PLAN BY FILING A
COMPLETED AND FULLY EXECUTED ENROLLMENT AGREEMENT OR AUTHORIZATION FORM WITH THE
COMPANY. PURSUANT TO SAID ENROLLMENT AGREEMENT OR AUTHORIZATION FORM, THE
DIRECTOR SHALL IRREVOCABLY DESIGNATE A PERCENT BY WHICH THE EARNINGS OF SUCH
PARTICIPANT WOULD BE REDUCED OVER THE BENEFIT DEFERRAL PERIOD NEXT FOLLOWING THE
EXECUTION OF THE ENROLLMENT AGREEMENT; PROVIDED, HOWEVER, THAT:


 


(A)                                           REDUCTION IN EARNINGS. EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 4.1, THE EARNINGS OF THE PARTICIPANT FOR THE
BENEFIT DEFERRAL PERIOD SHALL BE REDUCED BY THE AMOUNT SPECIFIED IN THE
ENROLLMENT AGREEMENT (INCLUDING ANY AUTHORIZATION FORM) APPLICABLE TO SUCH PLAN
YEAR.


 


(B)                                           MAXIMUM REDUCTION IN EARNINGS. A
PARTICIPANT MAY NOT ELECT A CUMULATIVE DEFERRAL AMOUNT THAT WOULD CAUSE THE
REDUCTION IN EARNINGS TO EXCEED ONE HUNDRED PERCENT (100%) OF EARNINGS PAYABLE
DURING SUCH PLAN YEAR. IN THE EVENT THAT A PARTICIPANT ELECTS A CUMULATIVE
DEFERRAL AMOUNT THAT WOULD VIOLATE THE LIMITATION DESCRIBED IN THIS PARAGRAPH
(C), THE ELECTION SHALL BE VALID EXCEPT THAT THE CUMULATIVE DEFERRAL AMOUNT SO
ELECTED SHALL AUTOMATICALLY BE REDUCED TO COMPLY WITH SUCH LIMITATION.


 


(C)                                            MID-YEAR ELECTIONS TO
PARTICIPATE. NOTWITHSTANDING ANY PROVISION OF THE PLAN TO THE CONTRARY, A
DIRECTOR WHO DID NOT FILE AN ENROLLMENT AGREEMENT PRIOR TO THE BENEFIT DEFERRAL
PERIOD COMMENCING ON THE FIRST DAY OF THE PLAN YEAR MAY FILE AN ENROLLMENT
AGREEMENT IN ADVANCE OF JULY 1 OF THAT YEAR DURING A PERIOD SPECIFIED BY THE
COMMITTEE AND IN ACCORDANCE WITH SUCH RULES AS THE COMMITTEE MAY ESTABLISH,
WHICH SHALL BE EFFECTIVE AS OF JULY 1, AND SHALL APPLY TO THE PARTICIPANT’S
EARNINGS PAYABLE DURING THE LAST SIX MONTHS OF THE PLAN YEAR.


 


SEC  4.2              DEFERRAL ACCOUNTS. THE COMPANY SHALL ESTABLISH AND
MAINTAIN SEPARATE DEFERRAL ACCOUNTS FOR EACH PARTICIPANT. THE AMOUNT BY WHICH A
PARTICIPANT’S EARNINGS ARE REDUCED PURSUANT TO SECTION 4.1 SHALL BE CREDITED BY
THE COMPANY TO THE PARTICIPANT’S DEFERRAL ACCOUNTS AS SOON AS ADMINISTRATIVELY
POSSIBLE AFTER EACH PAYMENT WOULD OTHERWISE HAVE BEEN PAID. SUCH DEFERRAL
ACCOUNTS SHALL BE DEBITED BY THE AMOUNT OF ANY PAYMENTS MADE BY THE COMPANY TO
THE PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY PURSUANT TO THIS PLAN. A
SEPARATE DEFERRAL ACCOUNT SHALL BE MAINTAINED FOR EACH TYPE OF DEFERRAL ELECTION
MADE AND FOR EACH CREDITING RATE ALTERNATIVE.


 


SEC  4.3              CREDITING RATE ALTERNATIVES. THE PARTICIPANT SHALL SELECT
THE CREDITING RATE ALTERNATIVES, USING FULL PERCENTAGES, THAT ARE TO BE APPLIED
TO HIS OR HER DEFERRAL ACCOUNTS. PARTICIPANTS MAY CHANGE THEIR CREDITING RATE
ALTERNATIVES DAILY, BY COMPLETING A RATE OF RETURN

 

4

--------------------------------------------------------------------------------


 


ALTERNATIVE CHANGE FORM. IF A PARTICIPANT DOES NOT MAKE AN ELECTION, THE
CREDITING RATE ALTERNATIVE WILL BE A DEFAULT CREDITING RATE ALTERNATIVE SELECTED
BY THE COMMITTEE.


 


SEC  4.4              BENEFIT PAYMENT ELECTIONS. AT THE TIME A PARTICIPANT
COMPLETES AN ENROLLMENT AGREEMENT, HE OR SHE MUST ALSO ELECT THE METHOD OF
BENEFIT PAYMENT AND THE TIME TO START THE BENEFIT. THE ELECTIONS ARE TO BE MADE
FOR EACH PLAN YEAR.


 


(A)                                           METHOD OF BENEFIT PAYMENT.
BENEFITS FOR EACH PLAN YEAR CAN BE PAID IN A LUMP SUM, FIVE ANNUAL INSTALLMENTS
OR TEN ANNUAL INSTALLMENTS.


 


(B)                                           COMMENCEMENT OF BENEFIT. THE
BENEFIT FOR EACH PLAN YEAR MAY BE STARTED AS SOON AS POSSIBLE FOLLOWING
RETIREMENT OR ONE YEAR FOLLOWING RETIREMENT.


 


SEC  4.5              EACH DEFERRAL ACCOUNT WILL BE CREDITED ON THE BALANCE IN
THE DEFERRAL ACCOUNT AS FOLLOWS:


 


(A)                                           DIRECTOR.


 

(I)                 CREDITING RATE ALTERNATIVE. EACH DEFERRAL ACCOUNT OF A
DIRECTOR WILL BE CREDITED AT THE END OF A DAY ON THE BALANCE IN THE DEFERRAL
ACCOUNT AT THE BEGINNING OF THAT DAY USING THE CREDITING RATE ALTERNATIVE.

 

(II)              ENHANCEMENT. THE TOTAL BALANCE IN ALL DEFERRAL ACCOUNTS ON THE
FIRST DAY OF THE MONTH WILL BE CREDITED AT THE END OF THE MONTH AT A RATE EQUAL
TO THE ENHANCEMENT. THE AMOUNT WILL BE CREDITED AMONG PARTICIPANT’S DEFERRAL
ACCOUNTS AT THE TIME THE ENHANCEMENT IS CREDITED IN AN AMOUNT EQUAL TO THE
PROPORTION WHICH EACH DEFERRAL ACCOUNT HAS TO THE PARTICIPANT’S ENTIRE BALANCE
NO ENHANCEMENT WILL BE CREDITED ON BEHALF OF A PARTICIPANT WITH RESPECT TO ANY
DATE AFTER JANUARY 29, 2006.

 


(B)                                           FORMER DIRECTOR. EACH DEFERRAL
ACCOUNT OF A DIRECTOR WHO HAS HAD A RETIREMENT WILL BE CREDITED AT THE END OF A
DAY ON THE BALANCE IN THE DEFERRAL ACCOUNT AT THE BEGINNING OF THAT DAY, USING
THE CREDITING RATE ALTERNATIVE.


 


(C)                                            ONE-TIME ELECTION TO CHANGE
PAYMENT METHOD. A PARTICIPANT MAY FILE WITH THE COMMITTEE A ONE-TIME ELECTION TO
CHANGE THE METHOD AND TIME OF PAYMENT OF THE PARTICIPANT’S EXISTING BENEFITS
UNDER THIS PLAN, SUBJECT TO THE FOLLOWING:


 

(I)                 AN ELECTION UNDER THIS SUBSECTION WILL BE EFFECTIVE AS OF
THE LAST DAY OF THE SECOND PLAN YEAR FOLLOWING THE PLAN YEAR IN WHICH THE
ELECTION IS FILED; PROVIDED THAT THE PARTICIPANT IS STILL A DIRECTOR ON THAT
EFFECTIVE DATE.

 

(II)              AN ELECTION UNDER THIS SUBSECTION WILL APPLY TO ALL OF THE
PARTICIPANT’S DEFERRAL ACCOUNTS OUTSTANDING ON THE EFFECTIVE DATE OF THE
ELECTION, AS DETERMINED UNDER PARAGRAPH (I), INCLUDING ANY ACCOUNT ATTRIBUTABLE
TO DEFERRALS OF EARNINGS DURING THE PLAN YEAR PRECEDING SAID EFFECTIVE DATE.
HOWEVER, THE ELECTION WILL NOT APPLY TO DEFERRALS OF EARNINGS FOR THE PLAN

 

5

--------------------------------------------------------------------------------


 

         YEAR CONTAINING THE EFFECTIVE DATE OF THE ELECTION OR SUBSEQUENT PLAN
YEARS.

 

(III)           UPON THE EFFECTIVE DATE OF AN ELECTION UNDER THIS SUBSECTION,
THE METHOD OF PAYMENT OF THE BENEFITS DESCRIBED IN PARAGRAPH (II) SHALL BE
CHANGED TO PAYMENT IN TEN ANNUAL INSTALLMENTS. THE PARTICIPANT’S ELECTION UNDER
THIS SUBSECTION MUST SPECIFY WHETHER SAID INSTALLMENTS ARE TO BEGIN AS SOON AS
POSSIBLE FOLLOWING TERMINATION OF EMPLOYMENT OR ONE YEAR FOLLOWING TERMINATION
OF EMPLOYMENT.

 

(IV)          ONLY ONE ELECTION UNDER THIS SUBSECTION MAY BE MADE BY A
PARTICIPANT DURING THE PARTICIPANT’S LIFETIME.

 


SEC  4.6              STATEMENT OF ACCOUNTS. THE COMPANY SHALL SUBMIT TO EACH
PARTICIPANT, WITHIN ONE HUNDRED TWENTY DAYS AFTER THE CLOSE OF EACH PLAN YEAR, A
STATEMENT IN SUCH FORM AS THE COMPANY DEEMS DESIRABLE, SETTING FORTH THE BALANCE
STANDING TO THE CREDIT OF EACH PARTICIPANT IN HIS DEFERRAL ACCOUNTS.


 


ARTICLE V


CERTAIN BENEFIT PAYMENTS


 


SEC  5.1              TERMINATION OF ENROLLMENT IN PLAN. WITH THE WRITTEN
CONSENT OF THE COMPANY, A PARTICIPANT MAY TERMINATE HIS OR HER ENROLLMENT IN THE
PLAN BY FILING WITH THE COMPANY A WRITTEN REQUEST TO TERMINATE ENROLLMENT. THE
COMMITTEE WILL REVIEW THE REQUEST ON BEHALF OF THE COMPANY AND WILL CONSENT TO
THE TERMINATION OF A PARTICIPANT’S ENROLLMENT IN THE PLAN IN THE EVENT OF AN
UNFORESEEABLE FINANCIAL EMERGENCY OF THE PARTICIPANT. AN UNFORESEEABLE FINANCIAL
EMERGENCY SHALL MEAN AN UNEXPECTED NEED FOR CASH ARISING FROM AN ILLNESS,
CASUALTY LOSS, SUDDEN FINANCIAL REVERSAL OR OTHER SUCH UNFORESEEABLE OCCURRENCE.
CASH NEEDS ARISING FROM FORESEEABLE EVENTS SUCH AS THE PURCHASE OF A HOUSE OR
EDUCATION EXPENSES FOR CHILDREN SHALL NOT BE CONSIDERED TO BE THE RESULT OF AN
UNFORESEEABLE FINANCIAL EMERGENCY. UPON TERMINATION OF ENROLLMENT, NO FURTHER
REDUCTIONS SHALL BE MADE IN THE PARTICIPANT’S EARNINGS PURSUANT TO HIS OR HER
ENROLLMENT AGREEMENT, AND THE PARTICIPANT SHALL IMMEDIATELY CEASE TO BE ELIGIBLE
FOR ANY BENEFITS UNDER THE PLAN OTHER THAN PAYMENTS FROM HIS OR HER DEFERRAL
ACCOUNTS FOR THE CURRENT PLAN YEAR. IN ITS SOLE DISCRETION, THE COMMITTEE MAY
PAY THE DEFERRAL ACCOUNTS ON A DATE EARLIER THAN THE PARTICIPANT’S RETIREMENT
WITH THE PARTICIPATING EMPLOYER, IN WHICH EVENT THE COMMITTEE SHALL CALCULATE AN
AMOUNT WHICH IS APPROPRIATE IN ACCORDANCE WITH THE UNFORESEEABLE FINANCIAL
EMERGENCY AND THAT AMOUNT SHALL BE PAID AS IF THE PARTICIPANT HAD A RETIREMENT
WITH THE PARTICIPATING EMPLOYER ON THE DATE OF SUCH PAYMENT.


 


SEC  5.2              SURVIVOR BENEFITS


 


(A)                                           DEATH WHILE EMPLOYED. IF A
PARTICIPANT DIES WHILE A DIRECTOR OF A PARTICIPATING EMPLOYER, THE COMPANY WILL
PAY THE AMOUNT IN HIS OR HER DEFERRAL ACCOUNTS TO THE PARTICIPANT’S BENEFICIARY
AS SOON AS POSSIBLE AFTER DEATH IN A LUMP SUM.


 


(B)                                           DEATH AFTER RETIREMENT. IF A
PARTICIPANT DIES AFTER RETIREMENT, AND HAS NOT RECEIVED ALL OF HIS OR HER
PAYMENTS, AND THE PARTICIPANT’S BENEFICIARY IS HIS OR HER SPOUSE, PAYMENTS SHALL
BE MADE TO THE SPOUSE PURSUANT TO THE PARTICIPANT’S PAYOUT

 

6

--------------------------------------------------------------------------------


 


ELECTIONS. IF THE PARTICIPANT’S SPOUSE DIES BEFORE RECEIVING ALL PAYMENTS, THE
REMAINING AMOUNT IN THE DEFERRAL ACCOUNTS WILL BE PAID IN A LUMP SUM AS SOON AS
POSSIBLE AFTER THE SPOUSE’S DEATH TO THE SPOUSE’S ESTATE. IF A PARTICIPANT DIES
AFTER RETIREMENT, HAS NOT RECEIVED ALL OF HIS OR HER PAYMENTS AND THE
PARTICIPANT’S BENEFICIARY IS A PERSON OTHER THAN HIS OR HER SPOUSE, THEN PAYMENT
SHALL BE MADE IN A LUMP SUM AS SOON AS POSSIBLE AFTER THE PARTICIPANT’S DEATH.


 


SEC  5.3              SMALL BENEFIT. IN THE EVENT THAT THE COMPANY DETERMINES IN
ITS SOLE DISCRETION THAT THE AMOUNT OF ANY BENEFIT IS TOO SMALL TO MAKE IT
ADMINISTRATIVELY CONVENIENT TO PAY SUCH BENEFIT OVER TIME, THE COMPANY MAY PAY
THE BENEFIT IN THE FORM OF A LUMP SUM, OR REDUCE THE NUMBER OF INSTALLMENTS
NOTWITHSTANDING ANY PROVISION OF THIS ARTICLE OR ARTICLE IV TO THE CONTRARY.


 


SEC  5.4              WITHHOLDING. TO THE EXTENT REQUIRED BY THE LAW IN EFFECT
AT THE TIME PAYMENTS ARE MADE, THE COMPANY SHALL WITHHOLD FROM PAYMENTS MADE
HEREUNDER OR ANY OTHER PAYMENT OWING BY THE COMPANY TO THE PARTICIPANT THE TAXES
REQUIRED TO BE WITHHELD BY THE FEDERAL OR ANY STATE OR LOCAL GOVERNMENT.


 


SEC  5.5              LUMP SUM PAYOUT OPTION. NOTWITHSTANDING ANY OTHER
PROVISIONS OF THE PLAN, AT ANY TIME AFTER RETIREMENT, BUT NOT LATER THAN TEN
YEARS AFTER RETIREMENT OF THE PARTICIPANT, A PARTICIPANT OR A BENEFICIARY OF A
DECEASED PARTICIPANT MAY ELECT TO RECEIVE AN IMMEDIATE LUMP SUM PAYMENT OF 100%
OF THE BALANCE OF HIS OR HER DEFERRAL ACCOUNTS, IF ANY, REDUCED BY A PENALTY,
WHICH SHALL BE FORFEITED TO THE COMPANY, EQUAL TO EIGHT PERCENT OF THE AMOUNT OF
HIS OR HER DEFERRAL ACCOUNTS HE OR SHE ELECTED TO RECEIVE, IN LIEU OF PAYMENTS
IN ACCORDANCE WITH THE FORM PREVIOUSLY ELECTED BY THE PARTICIPANT, OR PROVIDED
ELSEWHERE IN THIS PLAN. HOWEVER, THE PENALTY SHALL NOT APPLY IF THE COMPANY
DETERMINES, BASED ON ADVICE OF COUNSEL OR A FINAL DETERMINATION BY THE INTERNAL
REVENUE SERVICE OR ANY COURT OF COMPETENT JURISDICTION, THAT BY REASON OF THE
FOREGOING PROVISION ANY PARTICIPANT OR BENEFICIARY HAS RECOGNIZED OR WILL
RECOGNIZE GROSS INCOME FOR FEDERAL INCOME TAX PURPOSES UNDER THIS PLAN IN
ADVANCE OF PAYMENT TO HIM OF PLAN BENEFITS. THE COMPANY SHALL NOTIFY ALL
PARTICIPANTS (AND BENEFICIARIES OF DECEASED PARTICIPANTS) OF ANY SUCH
DETERMINATION. WHENEVER ANY SUCH DETERMINATION IS MADE, THE COMPANY SHALL REFUND
ALL PENALTIES WHICH WERE IMPOSED HEREUNDER ON ACCOUNT OF MAKING LUMP SUM
PAYMENTS AT ANY TIME DURING OR AFTER THE FIRST YEAR TO WHICH SUCH DETERMINATION
APPLIES (I.E., THE FIRST YEAR WHEN GROSS INCOME IS RECOGNIZED FOR FEDERAL INCOME
TAX PURPOSES). INTEREST SHALL BE PAID ON ANY SUCH REFUNDS AT THE VARIABLE
INTEREST CREDITING RATE FOR EACH PLAN YEAR, COMPOUNDED ANNUALLY. THE COMMITTEE
MAY ALSO REDUCE OR ELIMINATE THE PENALTY IF IT DETERMINES THAT THIS ACTION WILL
NOT CAUSE ANY PARTICIPANT OR BENEFICIARY TO RECOGNIZE GROSS INCOME FOR FEDERAL
INCOME TAX PURPOSES UNDER THIS PLAN IN ADVANCE OF PAYMENT TO HIM OF PLAN
BENEFITS.


 


ARTICLE VI


BENEFICIARY DESIGNATION


 

Each Participant shall have the right, at any time, to designate any person or
persons as Beneficiary or Beneficiaries to whom payment under this Plan shall be
made in the event of the Participant’s death prior to complete distribution to
the Participant of the benefits due under the Plan. Each Beneficiary designation
shall become effective only when filed in writing with the Company during the
Participant’s lifetime on a form prescribed by the Company.

 

7

--------------------------------------------------------------------------------


 

The filing of a new Beneficiary designation form will cancel all Beneficiary
designations previously filed. Any finalized divorce or marriage (other than a
common law marriage) of a Participant subsequent to the date of filing of a
Beneficiary designation form shall revoke such designation unless in the case of
divorce the previous spouse was not designated as Beneficiary and unless in the
case of marriage the Participant’s new spouse had previously been designated as
Beneficiary.

 

If a Participant fails to designate a Beneficiary as provided above, or if his
or her Beneficiary designation is revoked by marriage, divorce or otherwise
without execution of a new designation, or if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s benefits, then the Company shall direct the distribution of such
benefits to the Participant’s spouse, if any, and if there is no spouse to the
Participant’s estate.

 


ARTICLE VII


ADMINISTRATION OF PLAN


 


SEC  7.1              ADMINISTRATION BY COMPANY. THE COMPANY IS THE
“ADMINISTRATOR” OF THE PLAN. EXCEPT AS EXPRESSLY OTHERWISE PROVIDED HEREIN, THE
COMPANY SHALL CONTROL AND MANAGE THE OPERATION AND ADMINISTRATION OF THE PLAN,
MAKE ALL DECISIONS AND DETERMINATIONS INCIDENT THERETO AND CONSTRUE THE
PROVISIONS THEREOF. IN CARRYING OUT ITS PLAN RESPONSIBILITIES, THE COMPANY SHALL
HAVE DISCRETIONARY AUTHORITY TO CONSTRUE THE TERMS OF THE PLAN. EXCEPT IN CASES
WHERE THE PLAN EXPRESSLY REQUIRES ACTION ON BEHALF OF THE COMPANY TO BE TAKEN BY
THE BOARD, ACTION ON BEHALF OF THE COMPANY MAY BE TAKEN BY ANY OF THE FOLLOWING:


 


(A)                                           THE BOARD.


 


(B)                                           THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY.


 


(C)                                            THE VICE PRESIDENT OF PERSONNEL
OF THE COMPANY.


 


(D)                                           ANY PERSON OR PERSONS, NATURAL OR
OTHERWISE, OR COMMITTEE, TO WHOM RESPONSIBILITIES FOR THE OPERATION AND
ADMINISTRATION OF THE PLAN ARE ALLOCATED BY THE COMPANY, BY RESOLUTION OF THE
BOARD OR BY WRITTEN INSTRUMENT EXECUTED BY THE CHIEF EXECUTIVE OFFICER OR THE
VICE PRESIDENT OF PERSONNEL OF THE COMPANY AND FILED WITH ITS PERMANENT RECORDS,
BUT ACTION OF SUCH PERSON OR PERSONS OR COMMITTEE SHALL BE WITHIN THE SCOPE OF
SAID ALLOCATION.


 


SEC  7.2              CERTAIN FIDUCIARY PROVISIONS. FOR PURPOSES OF THE PLAN:


 


(A)                                           ANY PERSON OR GROUP OF PERSONS MAY
SERVE IN MORE THAN ONE FIDUCIARY CAPACITY WITH RESPECT TO THE PLAN.


 


(B)                                           A NAMED FIDUCIARY, OR A FIDUCIARY
DESIGNATED BY A NAMED FIDUCIARY PURSUANT TO THE PROVISIONS OF THE PLAN, MAY
EMPLOY ONE OR MORE PERSONS TO RENDER ADVICE WITH REGARD TO ANY RESPONSIBILITY
SUCH FIDUCIARY HAS UNDER THE PLAN.


 


(C)                                            ANY TIME THE PLAN HAS MORE THAN
ONE NAMED FIDUCIARY, IF PURSUANT TO THE PLAN PROVISIONS FIDUCIARY
RESPONSIBILITIES ARE NOT ALREADY ALLOCATED AMONG SUCH NAMED

 

8

--------------------------------------------------------------------------------


 


                   FIDUCIARIES, THE COMPANY, BY ACTION OF THE BOARD OR ITS CHIEF
EXECUTIVE OFFICER, MAY PROVIDE FOR SUCH ALLOCATION.


 


(D)                                           UNLESS EXPRESSLY PROHIBITED IN THE
APPOINTMENT OF A NAMED FIDUCIARY WHICH IS NOT THE COMPANY ACTING AS PROVIDED IN
SEC. 7.1, SUCH NAMED FIDUCIARY BY WRITTEN INSTRUMENT MAY DESIGNATE A PERSON OR
PERSONS OTHER THAN SUCH NAMED FIDUCIARY TO CARRY OUT ANY OR ALL OF THE FIDUCIARY
RESPONSIBILITIES UNDER THE PLAN OF SUCH NAMED FIDUCIARY.


 


(E)                                            A PERSON WHO IS A FIDUCIARY WITH
RESPECT TO THE PLAN, INCLUDING A NAMED FIDUCIARY, SHALL BE RECOGNIZED AND
TREATED AS A FIDUCIARY ONLY WITH RESPECT TO THE PARTICULAR FIDUCIARY FUNCTIONS
AS TO WHICH SUCH PERSON HAS RESPONSIBILITY.


 


SEC  7.3              EVIDENCE. EVIDENCE REQUIRED OF ANYONE UNDER THIS PLAN MAY
BE BY CERTIFICATE, AFFIDAVIT, DOCUMENT OR OTHER INSTRUMENT WHICH THE PERSON
ACTING IN RELIANCE THEREON CONSIDERS TO BE PERTINENT AND RELIABLE AND TO BE
SIGNED, MADE OR PRESENTED BY THE PROPER PARTY.


 


SEC  7.4              RECORDS. EACH PARTICIPATING EMPLOYER, EACH FIDUCIARY WITH
RESPECT TO THE PLAN AND EACH OTHER PERSON PERFORMING ANY FUNCTIONS IN THE
OPERATION OR ADMINISTRATION OF THE PLAN SHALL KEEP SUCH RECORDS AS MAY BE
NECESSARY OR APPROPRIATE IN THE DISCHARGE OF THEIR RESPECTIVE FUNCTIONS
HEREUNDER, INCLUDING RECORDS REQUIRED BY APPLICABLE LAW. RECORDS SHALL BE
RETAINED AS LONG AS NECESSARY FOR THE PROPER ADMINISTRATION OF THE PLAN AND AT
LEAST FOR ANY PERIOD REQUIRED BY APPLICABLE LAW.


 


SEC  7.5              GENERAL FIDUCIARY STANDARD. EACH FIDUCIARY SHALL DISCHARGE
HIS DUTIES WITH RESPECT TO THE PLAN SOLELY IN THE INTERESTS OF PARTICIPANTS AND
WITH THE CARE, SKILL, PRUDENCE AND DILIGENCE UNDER THE CIRCUMSTANCES THEN
PREVAILING THAT A PRUDENT MAN ACTING IN A LIKE CAPACITY AND FAMILIAR WITH SUCH
MATTERS WOULD USE IN THE CONDUCT OF AN ENTERPRISE OF A LIKE CHARACTER AND WITH
LIKE AIMS.


 


SEC  7.6              WAIVER OF NOTICE. ANY NOTICE REQUIRED HEREUNDER MAY BE
WAIVED BY THE PERSON ENTITLED THERETO.


 


SEC  7.7              AGENT FOR LEGAL PROCESS. THE COMPANY SHALL BE THE AGENT
FOR SERVICE OF LEGAL PROCESS WITH RESPECT TO ANY MATTER CONCERNING THE PLAN,
UNLESS AND UNTIL THE COMPANY DESIGNATES SOME OTHER PERSON AS SUCH AGENT.


 


SEC  7.8              INDEMNIFICATION. IN ADDITION TO ANY OTHER APPLICABLE
PROVISIONS FOR INDEMNIFICATION, THE PARTICIPATING EMPLOYERS JOINTLY AND
SEVERALLY AGREE TO INDEMNIFY AND HOLD HARMLESS, TO THE EXTENT PERMITTED BY LAW,
EACH DIRECTOR, OFFICER AND EMPLOYEE OF THE PARTICIPATING EMPLOYERS AGAINST ANY
AND ALL LIABILITIES, LOSSES, COSTS OR EXPENSES (INCLUDING LEGAL FEES) OF
WHATSOEVER KIND AND NATURE WHICH MAY BE IMPOSED ON, INCURRED BY OR ASSERTED
AGAINST SUCH PERSON AT ANY TIME BY REASON OF SUCH PERSON’S SERVICES AS A
FIDUCIARY IN CONNECTION WITH THE PLAN, BUT ONLY IF SUCH PERSON DID NOT ACT
DISHONESTLY, OR IN BAD FAITH OR IN WILLFUL VIOLATION OF THE LAW OR REGULATIONS
UNDER WHICH SUCH LIABILITY, LOSS, COST OR EXPENSE ARISES.


 


SEC  7.9              CORRECTION OF ERRORS. IT IS RECOGNIZED THAT IN THE
OPERATION AND ADMINISTRATION OF THE PLAN CERTAIN MATHEMATICAL AND ACCOUNTING
ERRORS MAY BE MADE OR MISTAKES MAY ARISE BY

 

9

--------------------------------------------------------------------------------


 


REASON OF FACTUAL ERRORS IN INFORMATION SUPPLIED TO THE COMPANY OR TRUSTEE. THE
COMPANY SHALL HAVE POWER TO CAUSE SUCH EQUITABLE ADJUSTMENTS TO BE MADE TO
CORRECT FOR SUCH ERRORS AS THE COMPANY, IN ITS DISCRETION, CONSIDERS
APPROPRIATE. SUCH ADJUSTMENTS SHALL BE FINAL AND BINDING ON ALL PERSONS.


 


ARTICLE VIII


AMENDMENT AND TERMINATION OF PLAN


 


SEC  8.1              AMENDMENT. THE BOARD MAY AT ANY TIME AMEND THE PLAN, IN
WHOLE OR IN PART, FOR ANY REASON, INCLUDING BUT NOT LIMITED TO TAX, ACCOUNTING
OR INSURANCE CHANGES, A RESULT OF WHICH MAY BE TO TERMINATE THE PLAN FOR FUTURE
DEFERRALS; PROVIDED, HOWEVER, THAT NO AMENDMENT SHALL BE EFFECTIVE TO DECREASE
THE BENEFITS, NATURE OR TIMING THEREOF PAYABLE UNDER THE PLAN TO ANY PARTICIPANT
WITH RESPECT TO DEFERRALS MADE (AND BENEFITS THEREAFTER ACCRUING) PRIOR TO THE
DATE OF SUCH AMENDMENT. WRITTEN NOTICE OF ANY AMENDMENT SHALL BE GIVEN TO EACH
PARTICIPANT THEN PARTICIPATING IN THE PLAN. NOTWITHSTANDING THE ABOVE, THE BOARD
AUTHORIZES THE COMMITTEE TO AMEND THE PLAN TO MAKE CHANGES TO THE CREDITING RATE
ALTERNATIVES BY EITHER ADDING ANY NEW OR DELETING ANY EXISTING CREDITING RATE
ALTERNATIVE, AND TO IMPOSE LIMITATIONS ON SELECTION OF OR DEFERRAL INTO ANY
CREDITING RATE ALTERNATIVE BY THE ACTION OF THE COMMITTEE. SUCH CHANGES WILL BE
CONSIDERED AN AMENDMENT TO THIS PLAN AND SHALL BE EFFECTIVE WITHOUT FURTHER
ACTION BY THE BOARD.


 


SEC  8.2              AUTOMATIC TERMINATION OF PLAN. THE PLAN SHALL TERMINATE
ONLY UNDER THE FOLLOWING CIRCUMSTANCES. THE PLAN SHALL AUTOMATICALLY TERMINATE
UPON A DETERMINATION BY THE COMPANY THAT A FINAL DECISION OF A COURT OF
COMPETENT JURISDICTION HAS DECLARED THAT THE PARTICIPANTS UNDER THE PLAN ARE IN
CONSTRUCTIVE RECEIPT UNDER THE INTERNAL REVENUE CODE OF THEIR VESTED PLAN
BENEFITS.


 


SEC  8.3              PAYMENTS UPON AUTOMATIC TERMINATION. UPON ANY PLAN
TERMINATION UNDER SEC. 8.2, THE PARTICIPANTS WILL BE DEEMED TO HAVE TERMINATED
THEIR ENROLLMENT UNDER THE PLAN AS OF THE DATE OF SUCH TERMINATION. THE COMPANY
WILL PAY ALL PARTICIPANTS THE VALUE OF EACH PARTICIPANT’S DEFERRAL ACCOUNTS IN A
LUMP SUM, DETERMINED AS IF EACH PARTICIPANT HAD A TERMINATION OF EMPLOYMENT ON
THE DATE OF SUCH TERMINATION OF THE PLAN AND ELECTED TO BE PAID AS SOON AS
POSSIBLE FOLLOWING TERMINATION OF EMPLOYMENT.


 


SEC  8.4              PAYMENTS UPON CHANGE OF CONTROL. NOTWITHSTANDING ANY
PROVISION OF THIS PLAN TO THE CONTRARY, IF A “CHANGE OF CONTROL” AS DEFINED IN
THE TARGET CORPORATION DEFERRED COMPENSATION TRUST AGREEMENT (AS IT MAY BE
AMENDED FROM TIME TO TIME) OCCURS AND RESULTS IN FUNDING OF THE TRUST
ESTABLISHED UNDER THAT AGREEMENT, EACH PARTICIPANT (OR BENEFICIARY OF A DECEASED
PARTICIPANT) WILL BE PAID THE ENTIRE VALUE OF HIS OR HER DEFERRAL ACCOUNTS IN A
LUMP SUM, DETERMINED AS IF THE PARTICIPANT’S RETIREMENT HAD OCCURRED ON THE DATE
THE CHANGE OF CONTROL OCCURS, AND THE PARTICIPANT HAD ELECTED TO BE PAID HIS OR
HER ENTIRE BENEFIT IN A LUMP SUM AS SOON AS POSSIBLE FOLLOWING RETIREMENT.
HOWEVER, THIS SECTION SHALL NOT APPLY, AND NO AMOUNTS SHALL BE PAYABLE TO
PARTICIPANTS OR BENEFICIARIES UNDER THIS SECTION, IN THE EVENT THE ASSETS OF
SAID TRUST ARE RETURNED TO THE PARTICIPATING EMPLOYERS PURSUANT TO THE TRUST
AGREEMENT BECAUSE NO CHANGE OF CONTROL ACTUALLY OCCURRED.

 

10

--------------------------------------------------------------------------------


 


ARTICLE IX


MISCELLANEOUS


 


SEC  9.1              UNSECURED GENERAL CREDITOR. PARTICIPANTS AND THEIR
BENEFICIARIES, HEIRS, SUCCESSORS AND ASSIGNS SHALL HAVE NO LEGAL OR EQUITABLE
RIGHTS, CLAIMS OR INTERESTS IN ANY SPECIFIC PROPERTY OR ASSETS OF THE COMPANY OR
A PARTICIPATING EMPLOYER, NOR SHALL THEY BE BENEFICIARIES OF, OR HAVE ANY
RIGHTS, CLAIMS OR INTERESTS IN ANY LIFE INSURANCE POLICIES, ANNUITY CONTRACTS OR
THE PROCEEDS THEREFROM OWNED OR WHICH MAY BE ACQUIRED BY THE COMPANY
(“POLICIES”). SUCH POLICIES OR OTHER ASSETS OF PARTICIPATING EMPLOYERS SHALL NOT
BE HELD UNDER ANY TRUST (EXCEPT THEY MAY BE PLACED IN A RABBI TRUST) FOR THE
BENEFIT OF PARTICIPANTS, THEIR BENEFICIARIES, HEIRS, SUCCESSORS, OR ASSIGNS, OR
HELD IN ANY WAY AS COLLATERAL SECURITY FOR THE FULFILLING OF THE OBLIGATIONS OF
PARTICIPATING EMPLOYERS UNDER THIS PLAN. ANY AND ALL OF A PARTICIPATING
EMPLOYER’S ASSETS AND POLICIES SHALL BE, AND REMAIN, THE GENERAL, UNPLEDGED,
UNRESTRICTED ASSETS OF THE PARTICIPATING EMPLOYER. PARTICIPATING EMPLOYERS
OBLIGATIONS UNDER THE PLAN SHALL BE MERELY THAT OF AN UNFUNDED AND UNSECURED
PROMISE OF A PARTICIPATING EMPLOYER TO PAY MONEY IN THE FUTURE.


 


SEC  9.2              NONASSIGNABILITY. NEITHER A PARTICIPANT NOR ANY OTHER
PERSON SHALL HAVE ANY RIGHT TO SELL, ASSIGN, TRANSFER, PLEDGE, ANTICIPATE,
MORTGAGE, COMMUTE OR OTHERWISE ENCUMBER, HYPOTHECATE OR CONVEY IN ADVANCE OF
ACTUAL RECEIPT THE AMOUNTS, IF ANY, PAYABLE HEREUNDER, OR ANY PART THEREOF, OR
INTEREST THEREIN WHICH ARE, AND ALL RIGHTS TO WHICH ARE, EXPRESSLY DECLARED TO
BE UNASSIGNABLE AND NON-TRANSFERABLE. NO PART OF THE AMOUNTS PAYABLE SHALL,
PRIOR TO ACTUAL PAYMENT, BE SUBJECT TO SEIZURE OR SEQUESTRATION FOR THE PAYMENT
OF ANY DEBTS, JUDGMENTS, ALIMONY OR SEPARATE MAINTENANCE OWED BY A PARTICIPANT
OR ANY OTHER PERSON, NOR BE TRANSFERABLE BY OPERATION OF LAW IN THE EVENT OF A
PARTICIPANT’S OR ANY OTHER PERSON’S BANKRUPTCY OR INSOLVENCY.


 


SEC  9.3              PROTECTIVE PROVISIONS. EACH PARTICIPANT SHALL COOPERATE
WITH THE COMPANY BY FURNISHING ANY AND ALL INFORMATION REQUESTED BY THE COMPANY
IN ORDER TO FACILITATE THE PAYMENT OF BENEFITS HEREUNDER, TAKING SUCH PHYSICAL
EXAMINATIONS AS THE COMPANY MAY DEEM NECESSARY AND TAKING SUCH OTHER RELEVANT
ACTION AS MAY BE REQUESTED BY THE COMPANY. IF A PARTICIPANT REFUSES SO TO
COOPERATE, THE COMPANY SHALL HAVE NO FURTHER OBLIGATION TO THE PARTICIPANT UNDER
THE PLAN, OTHER THAN PAYMENT TO SUCH PARTICIPANT OF THE CUMULATIVE REDUCTIONS IN
EARNINGS THERETOFORE MADE PURSUANT TO THIS PLAN. IF A PARTICIPANT COMMITS
SUICIDE DURING THE TWO (2) YEAR PERIOD BEGINNING ON THE LATER OF (A) THE DATE OF
ADOPTION OF THIS PLAN OR (B) THE FIRST DAY OF THE FIRST PLAN YEAR OF SUCH
PARTICIPANT’S PARTICIPATION IN THE PLAN, OR IF THE PARTICIPANT MAKES ANY
MATERIAL MISSTATEMENT OF INFORMATION OR NONDISCLOSURE OF MEDICAL HISTORY, THEN
NO BENEFITS WILL BE PAYABLE HEREUNDER TO SUCH PARTICIPANT OR HIS BENEFICIARY,
OTHER THAN PAYMENT TO SUCH PARTICIPANT OF THE CUMULATIVE REDUCTIONS IN EARNINGS
THERETOFORE MADE PURSUANT TO THIS PLAN, PROVIDED, THAT IN THE COMPANY’S SOLE
DISCRETION, BENEFITS MAY BE PAYABLE IN AN AMOUNT REDUCED TO COMPENSATE THE
COMPANY FOR ANY LOSS, COST, DAMAGE OR EXPENSE SUFFERED OR INCURRED BY THE
COMPANY AS A RESULT IN ANY WAY OF SUCH MISSTATEMENT OR NONDISCLOSURE.


 


SEC  9.4              VALIDITY. IN THE EVENT ANY PROVISION OF THIS PLAN IS HELD
INVALID, VOID OR UNENFORCEABLE, THE SAME SHALL NOT AFFECT, IN ANY RESPECT
WHATSOEVER, THE VALIDITY OF ANY OTHER  PROVISION OF THIS PLAN.

 

11

--------------------------------------------------------------------------------


 


SEC  9.5              NOTICE. ANY NOTICE OR FILING REQUIRED OR PERMITTED TO BE
GIVEN TO THE COMPANY UNDER THE PLAN SHALL BE SUFFICIENT IF IN WRITING AND HAND
DELIVERED, OR SENT BY REGISTERED OR CERTIFIED MAIL, TO THE PRINCIPAL OFFICE OF
THE COMPANY, DIRECTED TO THE ATTENTION OF THE PRESIDENT OF THE COMPANY. SUCH
NOTICE SHALL BE DEEMED GIVEN AS OF THE DATE OF DELIVERY OR, IF DELIVERY IS MADE
BY MAIL, AS OF THE DATE SHOWN ON THE POSTMARK ON THE RECEIPT FOR REGISTRATION OR
CERTIFICATION.


 


SEC  9.6              APPLICABLE LAW. THIS PLAN SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF MINNESOTA AS APPLIED TO CONTRACTS
EXECUTED AND TO BE WHOLLY PERFORMED IN SUCH STATE.

 

12

--------------------------------------------------------------------------------
